Citation Nr: 0111590	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-10 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for right leg 
varicose veins with stasis dermatitis and cellulitis rated 20 
percent disabling.

2.  Entitlement to an increased evaluation for left leg 
varicose veins with stasis dermatitis and cellulitis rated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



REMAND

The veteran had active service from October 1942 until May 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran contends that he should be granted an increased 
rating for his service-connected disability.  He alleges 
that the VA examination conducted in December 1999 was 
inadequate for evaluating his disorder.  Moreover, in the VA 
Form 9, substantive appeal received in May 2000, the veteran 
reported that he was receiving treatment from a private 
physician who opined that his disorder had increased in 
severity.  An examination of the veteran would, therefore, 
be helpful in evaluating his condition.  The Board notes 
that a precedent decision of the Court, Snuffer v. Gober, 10 
Vet. App. 400 (1997), again reminded VA that well-settled 
case law holds that when a claimant alleges that his or her 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is 
no additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his service 
connected circulatory disorder.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should request legible copies of all 
pertinent clinical records that have not 
been previously obtained including those 
from the his private physician, Dr. 
Garham.  All records obtained should be 
associated with the claims file.  

2.  The RO should schedule the veteran 
for a VA examination for the purposes of 
determining the nature and extent of his 
service connected disability.  All 
indicated tests and studies must be 
conducted. The examiner should conduct a 
complete review of the veteran's clinical 
history.  The examiner's findings should 
address the rating criteria under 38 
C.F.R. Diagnostic Code 7120, to include 
whether the veteran's service-connected 
disability has any of the symptomatology 
contemplated in the 40 percent evaluation 
criteria; such as, objective evidence of 
persistent edema, stasis pigmentation, 
eczema, or intermittent ulceration.  The 
examiner must provide a comprehensive 
report containing full rationale for all 
opinions expressed.

3.  If the RO's decision remain adverse 
to the veteran, it should provide him and 
his representative with a comprehensive 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The appellant is notified 
that it is his responsibility to report for the examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



